Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/999,754 filed 08/20/2018 is in response to Applicant’s request for continued examination, RCE, filed 12/29/2020. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claims Amendment
In the response filed on 12/29/2020 Applicant has amended the claims of the application. The status of the claims stand as follows
Canceled 			1-9, 15-16, 19
Currently amended 		10-13, 17, 20
4.3	Previously presented 		14, 18
Claims 10-14, 17-18, 20 are currently pending in this application. 


Withdrawal of Claim Objection
The objection to claims 6 and 7 for using the sign (~) to indicate a range has been rendered moot by the cancelation of the claim. Therefore, the objection has been withdrawn. 
Withdrawal of Claims Rejection – 35 USC § 103
The rejection of Claim 1-4 and 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778; presented in the information disclosure statement, IDS, filed 05/29/2019) in view of Yamaguchi et al. (U.S PG Publication 2005/0014072; presented in the IDS filed 05/29/2019) has been rendered moot by the cancelation of the claims. Therefore, the rejection has been withdrawn. 
The rejection of Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778) in view of Yamaguchi et al. (U.S. PG Publication 2005/0014072) as evidenced by Robin et al. (U.S. PG Publication 2003/0209685; presented in IDS filed 05/29/2019) and Yoshino et al. (U.S. Patent 5,037,713; presented in IDS filed 05/29/2019) has been rendered moot because of the cancelation of the claim. 
The rejection of Claim 11-14, 16 rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778; presented in the information disclosure statement, IDS, filed 05/29/2019) in view of Yamaguchi et al. (U.S PG Publication 2005/0014072; presented in the IDS filed 05/29/2019) and further in view of Onnerud et al (U.S. PG Publication 2009/0029193) has been overcome by the amendment of the claims. Therefore, the rejection has been withdrawn. 
The rejection of Claim 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778; presented in the information disclosure statement, IDS, filed 05/29/2019) in view of Yamaguchi et al. (U.S PG Publication et al. (U.S. PG Publication 2014/0248543) has been withdrawn in view of applicant’s arguments, and clarification regarding the reference of Zhu and the rejection in view of the limitations of the claims. 
Claim Rejection – 35 USC § 103
The text of the section of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 10-14, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778; presented in the information disclosure statement, IDS, filed 05/29/2019) in view of Yamaguchi et al. (U.S PG Publication 2005/0014072; presented in the IDS filed 05/29/2019) and Tang et al. (U.S. PG Publication 2018/0342758) as evidenced by Robin et al. (U.S. PG Publication2003/0209685; presented in IDS filed 05/29/2019) and Yoshino et al. (U.S. Patent 5,037,713; presented in IDS filed 05/29/2019) 

Regarding Claim 11 Ihara discloses an electrolytic solution (Ihara paragraph 0008) comprising a lithium salt (Ihara paragraph 0111, 0157, 0158), an organic solvent (Ihara paragraph 0111, 0143, 0143), and auxiliary compounds (Ihara paragraph 0111), the auxiliary compounds are considered equivalent to the additives; the auxiliary compounds (i.e. additives) can be a carbonate dimer of formula (2) reproduced below (Ihara paragraph 0111) and specifically compounds (2-1) to (2-12) (Ihara paragraph 0135), and carboxylate dimer compound of formula 
Ihara is silent about the electrolytic solution, equivalent to the electrolyte, also contains a fluoroether referred as to additive B.
Yamaguchi discloses a nonaqueous electrolyte for a lithium ion battery (Yamaguchi paragraph 0011) the electrolyte comprising of organic solvent (Yamaguchi paragraph 0013, 0015) and salts (Yamaguchi paragraph 0013, 0015, 0031).The electrolyte further contains low viscosity solvent such as fluorinated ether or fluoroether (Yamaguchi paragraph 0047, 0054). Yamaguchi teaches that by the addition of the fluoroethers the viscosity of the electrolyte may be decreased and the ionic conductivity may be increased (Yamaguchi paragraph 0054).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the disclosure of Ihara by the teaching of Yamaguchi and to have added fluoroethers to the electrolyte of Ihara since the addition of the fluoroethers would decrease the viscosity of the electrolyte and increase the ion conductivity of the electrolyte as taught by Yamaguchi (Yamaguchi paragraph 0054). This according to the MPEP constitutes the use of known technique to improve similar devices (methods, or products) in the same way (MPEP2143 I C). 
Regarding the content of the carbonate and carboxylic dimers Ihara discloses the content of the auxiliary compound (i.e. the additive) is in the range 0.001 wt% to 2 wt% (Ihara paragraph 0142). Regarding the fluoroethers additives Yamaguchi also discloses the addition of the low viscosity solvent such as the fluoroether is in the range 1% to 50% by volume (Yamaguchi paragraph 0047). The amount of the fluoroethers disclosed by Yamaguchi is percent by volume, which can be converted to percent weight by using the density of fluoroethers, which as evidenced 3CHFCF2OCHF2 (Robin paragraph 0098) which is analogous to the fluoroethers disclosed by Yamaguchi paragraph 0054).
Yamaguchi discloses the addition of the low viscosity solvent such as the fluoroether is in the range 1% to 50% by volume (Yamaguchi paragraph 0047, 0054). In 100 ml of the electrolyte of Yamaguchi is found 1 ml (i.e. about 1.5 g) to 50 ml (i.e. about 75 g). The electrolyte is γ-butyrolactone (gamma-butyrolactone) (Yamaguchi paragraph 0023) added in amount 1% to 90% by volume (Yamaguchi paragraph 0045) and optionally cyclic carbonate such as ethylene carbonate (Yamaguchi Abstract, paragraph 0034). If the balance of the electrolyte beside the fluoroether is the lactone with density of 1.124 g/cm3 as evidenced by Yoshino (Yoshino col. 3 lines 37-38), when 50 ml of the fluoroether is used 50 ml of the lactone is used (50 ml x 1.124 g/ml =56.2 g) and the wt % of the fluoroether is about 56 wt% (75/75+56.2 x 100); and when 90% of lactone by volume is used (90 ml x 1.124=101 g), and 10% of the fluoroether is used (10 ml x 1.5 g/ml =15 g), the fluoroether is found in 11.9 wt% (15 g /15+90xl. 124). Thus the fluoroether content can be present in a range that overlaps with the claimed range 0.001 % to 30 %by weight.
Similar calculation can be done for similar compositions, and the fluoroether amount in wt% overlaps with the claimed range of 0.001 to 30 wt%. Therefore, the ranges disclosed by Ihara and Yamaguchi overlaps with the claimed range of 0.001% to about 30 % by weight. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Ihara is silent about the electrolyte further comprise additive C containing cyclic ester compound containing a sulfur-oxygen double bond shown in formula (VI). Tang discloses a 
Ihara also is silent about the additive further include a compound containing a carbon-nitrogen double bond. Tang discloses the additive can be pyrimidine or carbodiimide (Tang paragraph 0018), and the two additives are disclosed in two specific working examples (Tang Example 113, Example 129 Table 7), both compounds having a carbon-nitrogen double bond. 
Tang teaches in order to prevent damage of the negative current collector also serving as a negative electrode, caused by the volume change during charging and discharging so that the structure and function of the negative current collector are stabilized and the service life and performance of the negative current collector are improved so as to improve the cycle efficiency of the secondary battery, the electrolyte in the embodiment of the present disclosure also comprises an additive (Tang paragraph 0039). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrolyte of Ihara by the teaching of Tang and included additives such as ethylene sulfate, propylene sulfate, carbodiimide and pyrimidine all disclosed by Tang (Tang Table 7) for the benefit of protection of the negative current collector so as to improve the cycle efficiency of the secondary battery (Tang 
Regarding the content of the additives cyclic ester compound containing oxygen-sulfur double bond Tang discloses the ethylene sulfate is present in amount of 5 wt % (Tang Example 97 Table 7), the propylene sulfate also present in amount 5 wt% (Tang Example 104 Table 7). These values are included in the claimed range. Tang discloses the carbodiimide is found in 5 wt% (Tang Example 129). This value is included in the claimed range of 0.01% to 5% by weight of the electrolyte.  
Regarding Claim 10 Ihara also discloses a secondary battery include a cathode, an anode, a separator and electrolytic solution (Ihara Abstract, paragraph 0077), and the electrolyte of Ihara is as modified by Yamaguchi and Tang as presented above. 
Regarding Claim 12 Ihara discloses the carbonate dimer has the formula (2) (Ihara paragraph 0010; reproduced below) which is identical to the formula (I) of Claim 12, the carboxylate dimer has formula (3) (Ihara paragraph 0010; also reproduced below) identical to formula (II) of Claim 12 (See reproduced formula below). R4 and R6 in formula (2) and R7 and R9 in formula (3) of Ihara are monovalent hydrocarbons groups or halogenated hydrocarbon group (Ihara paragraph 0010)
Ihara explains “hydrocarbon group” (as used in the disclosure) is a generic term used to refer to groups configured of carbon and hydrogen, and may have a straight-chain structure or a branched structure having one, or two or more side chains; and, “halogenated hydrocarbon group” is obtained by substituting each of part or all of hydro gen groups out of the foregoing hydrocarbon group by a halogen group (Ihara paragraph 0116).
Examples of the monovalent hydrocarbon group include an alkyl group with carbon number from 1 to 12 both inclusive, an alkenyl group with carbon number from 2 to 12 both inclusive, an alkynyl group with carbon number from 2 to 12 both inclusive, an aryl group with carbon number from 6 to 18 both inclusive, and a cycloalkyl group with carbon number from 3 to 18 both inclusive (Ihara paragraph 0117).

    PNG
    media_image1.png
    203
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    360
    media_image2.png
    Greyscale
 

Regarding Claim 13 Yamaguchi discloses the fluorinated ether, i.e. fluoroether compound, have the formula R-O-R wherein the R groups are fluorinated hydrocarbon groups (Yamaguchi paragraph 0054). In specific examples Yamaguchi discloses the fluoroethers are HCF2(CF2)3CH2OCF2CF2H, CF3CF2CH2OCF2CFHCF3, HCF2CF2CH2OCF2CF2H, HCF2CF2CH2OCF2CFHCF3, and HCF2(CF2)3CH2OCF2CFHCF3 (Yamaguchi paragraph 0054), representative of the claimed formula R41-O-R43, where R41 and R42
Regarding Claim 14 Yamaguchi discloses the fluorinated ether, i.e. flouroether compound can be HCF2CF2CH2OCF2CF2CF2H (Yamaguchi paragraph 0054, 0067) disclosed among other fluorinated ethers. According to the MPP selection of this compound as the fluoroether additive to modify the electrolyte of Ihara would be obvious to try since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP2143 IE).
[AltContent: connector]Regarding Claim 17 Tang the additive compound is carbodiimide (Tang Example 129),  the carbodiimide contain carbon-nitrogen double bond  of the form –N=C=N- , and also discloses the additive is pyrimidine (Tang Example 113, Table 7), contain the carbon-nitrogen form  -C=N- 
Regarding Claim 20 Tang discloses additives that include carbon-nitrogen double bond such as carbodiimide (Tang paragraph 0018), and the content of the additive is from 1 to 5 wt% (Tang paragraph 0039). This range overlaps with the claimed range of 0.1 % to 3% by weight. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (U.S. Publication 2013/0089778; presented in the information disclosure statement, IDS, filed 05/29/2019) in view of Yamaguchi et al. (U.S PG Publication 2005/0014072; presented in the IDS filed 05/29/2019) and Tang et al. (U.S. PG Publication 2018/0342758) as evidenced by Robin et al. (U.S. PG Publication2003/0209685; presented in IDS filed 05/29/2019) and Yoshino et al. (U.S. Patent 5,037,713; presented in IDS filed 05/29/2019)  and further in view of Muldoon et al. (U.S. PG Publication 2011/0008680)

The discussion of Ihara, Yamaguchi and Tang as applied to Claim 11 and 17 is fully incorporated here and is relied upon for the limitation of Claim 18. 
Regarding Claim 18 Tang discloses the electrolyte comprises an additive (Tang paragraph 0017) and the additive include ethylene sulfate, propylene sulfate (Tang paragraph 0018), and Tang discloses carbodiimide (Tang paragraph 0018). But Tang is silent that the carbodiimide is dicyclohexylcarbodiimide. Muldoon discloses organic electrolytic solution that includes organic solvent (Muldoon paragraph 0002, 0008), lithium salt (Muldoon paragraph 0013), and additives (Muldoon paragraph 0014), and of the additives disclosed is carbodiimide based compounds such as N,N-dicyclohexylcarbodiimide as cathode protecting agent (Muldoon paragraph 0016). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used N,N-dicyclohexylcarbodiimide disclosed by Muldoon as a cathode protective additive (Muldoon paragraph 0016) for the carbodiimide additive disclosed by Tang (Tang paragraph 0018). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Response to Argument
In the response filed on 11/30/2020 Applicant has amended the claims of the application.  Since Claims 1-9, 15, 16 and 19 have been canceled, all rejections of these claims have been rendered moot. Therefore, as noted above in this Office Action the rejection have been withdrawn. 
Applicant traverses the rejection of previous claim 19 reciting wherein the content of the compound containing a carbon-nitrogen double bond is from 0.01% to 5% by weight of electrolyte, 
Upon further search and consideration the claims are now rejected under 103 over Ihara et al. (U.S. Publication 2013/0089778) in view of Yamaguchi et al. (U.S PG Pub 2005/0014072) and Tang et al. (U.S. PG Pub 2018/0342758) and as evidenced Robin et al. (U.S. PG Pub 2003/0209685) and Yoshino et al. (U.S. Patent 5,037,713). Newly applied reference of Tang is relied upon for its disclosure of compound containing carbon-nitrogen double employed as additive in an electrolyte for a secondary battery and in the claimed range. Ihara and Yamaguchi have been previous presented and also relied upon in this Office Action. Therefore, the combined teaching of Ihara, Yamaguchi and Tang as evidenced by Robin and Yoshino renders the claimed invention obvious as presented above in this Office Action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722